NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-50216

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00929-ABC

 v.
                                                 MEMORANDUM*
TERRY RICHARD SOMMERVILLE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Terry Richard Sommerville appeals from the district court’s judgment and

challenges his guilty-plea conviction and 180-month sentence for sexual

exploitation of a child, in violation of 18 U.S.C. § 2251(a). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Sommerville’s counsel has filed a brief stating

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Sommerville the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Sommerville waived his right to appeal his conviction, with the exception of

an appeal based on a claim that his plea was involuntary. Sommerville also waived

the right to appeal five specified issues related to his sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable grounds for relief as to the voluntariness of Sommerville’s plea or any

sentencing issue outside the scope of the appeal waiver. We therefore affirm as to

those issues. We dismiss the remainder of the appeal in light of the valid appeal

waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                           2                                   14-50216